
	
		I
		112th CONGRESS
		1st Session
		H. R. 2478
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2011
			Mr. Roskam (for
			 himself, Mr. Davis of Kentucky, and
			 Mr. Davis of Illinois) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income amounts received for services by a student at a
		  work-college.
	
	
		1.Amounts received for services
			 provided by student at work college excluded from gross income
			(a)In
			 generalParagraph (2) of
			 section 117(c) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (A), by striking the period at the
			 end of subparagraph (B) and inserting , or, and by adding at the
			 end the following new subparagraph:
				
					(C)a comprehensive student
				work-learning-service program (as defined in section 448(e) of the Higher
				Education Act of 1965 (42 U.S.C. 2756b(e))) operated by a work college (as
				defined in such
				section).
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 received in taxable years beginning after December 31, 2011.
			
